DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s Amendment filed October 21, 2020.  Claims 1-3,7-20 are pending, in which claims 7-20 are non-elected, without traverse. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (2014/0159046) taken with Zhang (2017/0092884), Gruber (8,561,880), Ka (2016/0316541), and Jin (2017/0229674).
 Re-claim 1:  Deng teaches (at Fig 9; paragraphs 66-74; Figs 1-8; para 47-65) method of fabricating a flexible back-substrate, comprising steps of: providing a back-substrate 2, wherein the back-substrate 3 (Fig 9) is a hollow structure (Fig 3 for back-substrate with hollow structure filled with photoresist material 3; Fig 7 for back-substrate with hollow structure), wherein a thickness of the back-substrate 2 is shown in Figs 9,7); forming a plurality of protrusions 2 on a surface of the back-substrate 2 (Figs 9,3), wherein the plurality of protrusions 2 are disposed and spaced apart from each other; and filling a photoresist material 3 (Fig 9, para 68,72) between the plurality of protrusions o form a flexible layer, so as to obtain the flexible back-substrate 2/3 (Fig 9), wherein the thickness of the flexible layer 3 is about the same thickness of the back-substrate 2., and wherein the flexible back-substrate has a bending radius (e.g. as shown in Fig 1). Re-claim 2, wherein the step of forming the plurality of protrusions 2 on the surface of the back-
Re-claim 1: as described above, Deng already teaches the back-substrate 2 having the flexible layer 3 of photoresist so as to obtain the flexible back-substrate having a bending radius. Deng, however, does not mention the back substrate having a thickness from 0.085 mm to 0.11 mm, the flexible layer having a thickness from 0.085 mm to 0.1 mm, and the bending radius from 0.09 mm to 0.11 mm.
However, Zhang teaches (at paragraph 41, Figs 8,6,9,11) wherein the back substrate 24,40,24-1 has the thickness T7 from 0.07 mm to 0.1 mm (paragraph 41 for 70-100 microns, or 50-80 microns), wherein the flexible layer 38,38-1 (Fig 8,6) has the same thickness from 0.07 mm to 0.1 mm (paragraph 41 for 70-100 microns, or 50-80 microns; Fig 8 and 6 for same thickness of the flexible layer 38-1 and the back substrate), and wherein the flexible back substrate having a bending radius (e.g. as shown in Fig 3-4).  Gruber teaches (Fig 2, col 3, lines 27-60; col 5, lines 29-45) a flexible back substrate 12 of polyimide, wherein the back-substrate 12 is a hollow structure (as shown in Fig 2) with a thickness from 0.012 mm; and wherein the flexible back-substrate has a bending radius up to 0.025 mm from flat (col 3, lines 31-40; col 5, lines 38-45).  Ka teaches (at paragraph 86; Fig 9) forming the flexible back substrate having a bending radius in a range of 0.01 mm to 10mm.  Jin teaches (at paragraphs 69-70; Fig 1C) forming the flexible back substrate having a bending radius equal to 0.1 mm or greater, wherein the back substrate 132 has a thickness from 0.002 mm  to 0.04 mm (Figs 1B,1C for thickness of the flexible back substrate 132 from 2 to 40 microns).
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to select and optimize the portion of the prior art's range of thickness of up to 0.1 mm of the back substrate and the flexible layer, as taught by Zhang, Gruber and Jin, wherein the flexible back substrate having a thin thickness is capable to have a small bending radius up to 0.025 mm or at 0.1 mm as taught by Gruber, Jin and Ka, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Deng (2014/0159046), Zhang (2017/0092884), Gruber (8,561,880), Ka (2016/0316541), and Jin (2017/0229674), as applied to claim 1-2, and further with Kwon (2016/0336523).
The relied references including Deng, Zhang, Gruber, Ka and Jin the method of fabricating a flexible back-substrate, as applied to claims 1-2 above and fully repeated herein.
Re-claim 3:  Deng already teaches etching the back substrate to form the protrusions, but does not mention by wet etching.    
However, Kwon teaches (at Fig 10A; para 158) wet etching the surface of the flexible back substrate 106 to form the protrusions.
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to etch the surface of the flexible back substrate of the relied references including Deng by employing wet etching, as taught by Kwon, because wet etching has been proven in the art to etch and remove portions of the flexible back substrate to form the protrusions in an effective and reliable manner.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ai (10.020,462) taken with Deng (2014/0159046), Lius (2018/0210266), Gruber (8,561,880), Ka (2016/0316541), and Jin (2017/0229674).
Re-claim 1:  Ai teaches (at Figs 8-13,3-5; col 4, line 66 to col 7; Figs 14-18) a method of fabricating a flexible back-substrate, comprising steps of: providing a back-substrate (24,24B,   Figs 8-13), wherein the back-substrate is a hollow structure (Figs 8-13 for grooves as hollow structure), and a thickness of the back-substrate 24,24B ranges from 0.05 mm to 0.15 mm (col 6, lines 14-25 for 100 microns or 50-150 microns thickness T; col 5, line 63 to col 6); forming a plurality of protrusions on a surface of the back-substrate 24 (protrusions as shown in Figs 8-13), wherein the plurality of protrusions are disposed and spaced apart from each other; and filling a 
Re-claim 1: as described above, Ai already teaches filling a polymer material between the protrusions so as to obtain the flexible back-substrate having a bending radius, but lacks using a photoresist material to fill in, and lacks mentioning a bending radius from 0.09 mm to 0.11 mm. 
However, Deng teaches (at Fig 9; paragraphs 68,66-74; Figs 1-8; para 47-65) using either a photoresist material 3 or a polymer material 3 (Fig 9, para 68,72) to fill grooves between the plurality of protrusions so as to obtain the flexible back-substrate 2/3 (Fig 9).  Lius teaches (at Figs 13, paragraph 36; Figs 2,5,8, para 28-35) providing the back-substrate 32 of hollow structure of polyimide having a plurality of protrusions 33 and filling  a photoresist material 73 (Fig 13, para 36) between the protrusions so as to obtain the flexible back substrate. Gruber teaches (Fig 2, col 3, lines 27-60; col 5, lines 29-45) a flexible back substrate 12 of polyimide, wherein the back-substrate 12 is a hollow structure (as shown in Fig 2) with a thickness from 0.012 mm; and wherein the flexible back-substrate has a bending radius up to 0.025 mm from flat (col 3, lines 31-40; col 5, lines 38-45).  Ka teaches (at paragraph 86; Fig 9) forming the flexible back substrate having a bending radius in a range of 0.01 mm to 10mm.  Jin teaches (at paragraphs 69-70; Fig 1C) forming the flexible back substrate having a bending radius equal to 0.1 mm or greater, wherein the back substrate 132 has a thickness from 0.002 mm  to 0.04 mm (Figs 1B,1C for thickness of the flexible back substrate 132 from 2 to 40 microns).
Therefore the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to fill the grooves between the protrusions of Ai by alternatively employing a soft flexible photoresist material instead of the polymer material as taught by Deng and Lius, because these materials are alternative and art recognized equivalent flexible materials for substitution in order to form the flexible back substrate. The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to select and optimize the portion of the prior art's range of thickness of up to 0.1 mm of the back substrate and the flexible layer, as In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).

 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ai (10.020,462),  Deng (2014/0159046), Lius (2018/0210266), Gruber (8,561,880), Ka (2016/0316541), and Jin, as applied to claim 1-2, and further with Kwon (2016/0336523).
The relied references including Ai, Deng, Lius, Gruber, Ka and Jin teach the method of fabricating a flexible back-substrate, as applied to claims 1-2 above and fully repeated herein.
Re-claim 3:  Ai already teaches forming grooves in the back substrate to form the protrusions 33, but does not mention by wet etching.    
However, Kwon teaches (at Fig 10A; para 158) wet etching the surface of the flexible back substrate 106 to form the protrusions.
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to etch the surface of the flexible back substrate of the relied references including Ai by employing wet etching, as taught by Kwon, because wet etching has been proven in the art to etch and remove portions of the flexible back substrate to form the protrusions in an effective and reliable manner.

 




Response to Amendment  
Applicant's Amendment filed October 21, 2020 and remarks thereof with respect to claims 1-3 have been considered but are moot in view of the new ground(s) of rejection
In response to Applicant’s analysis of the references individually, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference.  In Re Lyons 150 USPQ 741 (CCPA 1966).  Moreover, it is well settled that one can not show non-obviousness by attacking the references individually where, as here, the rejection is based on combinations of references.  In Re Keller, 208 USPQ 871 (CCPA 1981); In Re Young, 159 USPQ 725 (CCPA 1968).
Herein, the combined references teach all process limitations and elements, wherein a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. The claims would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior arts to achieve the claimed invention and that there would have been a reasonable expectation of success wherein all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention, when considered with the recent ruling by the United States Supreme Court on the issue of obviousness for modification, KSR INTERNATIONAL CO. v. TELEFLEX INC., 550 U.S.,82 USPQ2d 1385 (2007).  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc., 550 U.S.,82 USPQ2d 1385 (2007).
By employing the flexible back substrate having grooves formed in the back-substrate and between the protrusions (e.g. the hollow structure) and employing the flexible back substrate with a thin thickness, as taught by the relied references above, the flexible back substrate is capable to be bent at a small radius, as taught by the relied references.
 
*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822